Citation Nr: 1014761	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to June 
1972.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran died in August 2005, and his cause of death was 
found to be liver cancer.  The appellant contends that the 
Veteran's liver cancer was due to ionizing radiation exposure 
that he received during his period of service.  

Claims based on exposure to ionizing radiation are governed 
by 38 C.F.R. § 3.311 (2009).  That regulation calls for the 
development of a radiation dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  38 C.F.R. § 3.311(a)(1) (2009).  Dose data will 
be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946, and in 
all other claims involving radiation exposure.  38 C.F.R. 
§ 3.311(a)(2) (2009).  

A radiogenic disease means a disease that may be induced by 
ionizing radiation, and includes most forms of cancer.  38 
C.F.R. § 3.311(b)(2) (2009).  Except as otherwise provided, 
the radiogenic disease must become manifest five years or 
more after exposure.  38 C.F.R. § 3.311(b)(5) (2009).  If the 
threshold requirements are met, an assessment as to the size 
and nature of the radiation dose must be made.  If it is 
determined the Veteran was exposed to ionizing radiation in 
service, the RO must then refer the claim to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. 
§ 3.311(b)(1)(iii) (2009).  

The Veteran's service personnel records show that he was a 
nuclear weapons loading crew leader within the Nuclear 
Weapons Loading Organization of his attack squadron.  He also 
completed Nuclear Weapons Loading Courses in March 1959, 
January 1960, and March 1962, and completed 24 hours of 
Nuclear Biological and Chemical Warfare Defense in March 
1966.  The Board finds that the evidence tends to indicate 
that the Veteran potentially had exposure to ionizing 
radiation as a result of his training and occupation during 
his period of service.  38 C.F.R. § 3.311(b)(1)(i) (2009).  
Additionally, the Veteran was diagnosed with liver cancer in 
July 2005, which led to his death.  Liver cancer is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(2) (2009).  
Furthermore, the Veteran's liver cancer manifested more than 
five years after his alleged exposure in service.  38 C.F.R. 
§ 3.311(b)(5) (2009).  Those facts are sufficient to trigger 
the obligation to forward the Veteran's claims file to the 
Under Secretary for Benefits for an opinion under 38 C.F.R. 
§ 3.311(b)(1) (2009).  

The Board finds that referral of this case to the Under 
Secretary for Benefits is warranted to determine whether it 
is at least as likely as not that the Veteran's liver cancer 
resulted from exposure to radiation in service.  All 
necessary development must be undertaken to provide the Under 
Secretary for Benefits with the required information, to 
include obtaining a dose estimate from the Defense Threat 
Reduction Agency (DTRA) based on the Veteran's exposure to 
radiation through his military occupation and military 
training courses.  


Accordingly, the case is REMANDED for the following actions:

1.  Request a radiation dose estimate 
for the Veteran from DTRA.  The nuclear 
test personnel conducting the dose 
estimate should provide a discussion as 
to the reasonableness of the Veteran's 
exposure to radiation based on his 
military occupation of nuclear weapons 
loading crew leader and his completion 
of nuclear weapons training courses.   

2.  After receipt of the radiation dose 
estimate, forward the Veteran's claims 
folder to the VA Under Secretary for 
Benefits for an opinion as to whether 
the Veteran's liver cancer was 
etiologically related to in-service 
exposure to ionizing radiation 
exposure, in accordance with 38 C.F.R. 
§ 3.311(c) (2009). 

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


